Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020 was considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner relies on USPTO “New Form Paragraphs for Addressing 35 U.S.C 112(f) Claim Limitations” dated October 30, 2017 by deputy Commissioner Robert W. Bahr, and USPTO’s “Training Application of New Form Paragraphs for Addressing Issues Related to 35 U.S.C. § 112(f) or “Means-plus-Function” Limitations” dated January 2018 and submits that: The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 1 and 8-12 recite limitations “machine learning module” which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “determine, store” etc., without reciting sufficient structure to achieve their respective function.  
Claims 1-12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

[0090] … where a first machine learning module 426 in the server 314 stores a new second entry 428 in the second electronic data store 404. The new second entry 428 associates the computer network component with the physical location associated with the sender medical device controller 100, as discussed with respect to Table 2. 
[0092] The server 324 may include a second machine learning module 430 (FIG. 4)….

Thus, the machine learning modules are interpreted as software modules executed on the system’s server.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8-12 recite the limitation “machine learning module,” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Spec discloses that the modules are executed on a server. However, there is no recitation of a server or any hardware on which the software modules may be executed in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of examination, Examiner interprets the modules to be software modules executed on the recited receiver. 
	Claim 2-7 are also rejected under 35 U.S.C. 112(b) because they incorporate the deficiencies of parent claim 1 without solving the problem addressed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1, 12, and 13 describe the abstract idea of storing data, receiving information, determining whether stored data associates a medical device with a location, and storing new data. Specifically, claim 1 recites:
“store a plurality of first entries, wherein each first entry contains information that associates a respective medical device controller with a respective physical location; 
store a plurality of second entries, wherein each second entry contains information that associates a respective computer network device with a respective physical location; 
receive: (a) information identifying an identified medical device controller and (b) information, from a human user, identifying an entered physical location of the identified medical device controller; and 
store a new first entry in the first electronic data store, wherein the new first entry associates the identified medical device controller with the entered physical location; 
receive messages, from a plurality of medical device controllers, wherein each message is sent by a respective sender medical device controller of the plurality of medical device controllers, and each message includes: (a) an identifier of the sender medical device controller and (b) an identifier of a computer network device; 
in response to receipt of ones of the messages, to automatically: 
determine whether an entry in the first electronic data store associates the sender medical device controller with a respective physical location; and 
if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location, store a new second entry in the second electronic data store, wherein the new second entry associates the computer network device with the physical location associated with the sender medical device controller.”
Claim 11 recites:
“store a plurality of first entries, wherein each first entry contains information that associates a respective medical device controller with a respective physical location; 
store a plurality of second entries, wherein each second entry contains information that associates a respective computer network device with a respective physical location; 
receive messages, from a plurality of medical device controllers, wherein each message is sent by a respective sender medical device controller of the plurality of medical device controllers, and each message includes: (a) an identifier of the sender medical device controller and (b) an identifier of a computer network device; and 
in response to receipt of ones of the messages, to automatically: 
determine whether an entry in the first electronic data store associates the sender medical device controller with a respective physical location; 
if no entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location, determine whether an entry in the second electronic data store associates the computer network device with a respective physical location; and 
if no entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location and an entry in the second electronic data store is found that associates the computer network device with a respective physical location, store a new first entry in the first electronic data store, wherein the new first entry associates the sender medical device controller with the physical location associated with the computer network device.”
Claim 12 recites:
“store a plurality of first entries, wherein each first entry contains information that associates a respective medical device controller with a respective physical location; 
store a plurality of second entries, wherein each second entry contains information that associates a respective computer network device with a respective physical location; 
receive messages, from a plurality of medical device controllers, wherein each message is sent by a respective sender medical device controller of the plurality of medical device controllers, and each message includes: (a) an identifier of the sender medical device controller and (b) an identifier of a computer network device; and 
in response to receipt of ones of the messages, to automatically: 
determine whether an entry in the first electronic data store associates the sender medical device controller with a respective physical location; 
if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location, determine whether an entry in the second electronic data store associates the computer network device with a respective physical location; and 
if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location and an entry in the second electronic data store is found that associates the computer network device with a respective physical location, compare the physical location associated with the sender medical device controller in the first electronic data store to the physical location associated with the computer network device in the second electronic data store; andAttorney Docket No. 4524/1002-32-Sunstein Kann Murphy & Timbers LLPUSPTO Customer No. 2101 
if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location and an entry in the second electronic data store is found that associates the computer network device with a respective physical location and the physical location associated with the sender medical device controller in the first electronic data store is found to differ from the physical location associated with the computer network device in the second electronic data store, revise the entry in the first electronic data store to associate the sender medical device controller with the physical location associated with the computer network device in the second electronic data store.”
Claim 13 recites:
“store a plurality of first entries, wherein each first entry contains information that associates a respective medical device controller with a respective physical location; 
store a plurality of second entries, wherein each second entry contains information that associates a respective computer network device with a respective physical location; 
receive/receiving information identifying an identified medical device controller; 
receive/receiving, from a human user, information identifying an entered physical location of the identified medical device; 
store/storing a new first entry in the first electronic data store, wherein the new first entry associates the identified medical device controller with the entered physical location; 
receive/receiving, from a sender medical device controller, a message that includes: (a) an identifier of the sender medical device controller and (b) an identifier of a computer network device; 
in response to receipt of the message, automatically determine/determining whether an entry in the first electronic data store associates the sender medical device with a respective physical location; and 
if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location, store/storing a new second entry in the second electronic data store, wherein the new second entry associates the computer network device with the physical location associated with the sender medical device controller.”
	The steps of storing, receiving, and determining describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to store data, receive information, determine whether stored data associates a medical device with a location, and store new data. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claims 1, 11, and 12 recite the following additional elements:  
“a first electronic data store configured to
a second electronic data store configured to
a user interface configured to: 
a receiver configured to
via a computer network,
a first/second/third machine learning module configured,”
Claims 13 and 23 recite the following additional elements:
“a process configured to provide/providing a first electronic data store configured to
a process configured to provide/providing a second electronic data store configured to
via a user interface,
via a computer network,”
field of use or technological environment in which the judicial exception may be applied. The data stores, user interfaces, and computer networks are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 64, 68-72, 78-79, 80-85] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The use of machine learning is well-known within the art, as demonstrated by Weismiller (U.S. Patent Application Publication No. 20070080801) P 64 and Graves (US Patent Application Publication No. 20080169927) P 65. As such, the recitation of machine learning techniques amounts to no more than appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Additionally, the data stores, user interfaces, and computer networks are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
Dependent claims 2-10 and 14-22 do not add “significantly more” to the eligibility of claim 1 and simply recite a more complex abstraction executed on a generic computer.  Even when considered  as well.  	
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-23 are directed to an abstract idea without significantly more. Therefore claims 1-23 are rejected under 35 U.S.C. § 101.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 11, 13-18, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (U.S. Patent Application Publication No. 20150081335) and Murray (U.S. Patent Application Publication No. 20110237185).
Regarding claim 1, Dixon teaches a medical device controller location and tracking system, the system comprising: 
a first electronic data store configured to store a plurality of first entries, wherein each first entry contains information that associates a respective medical device controller with a respective physical location [P 110, 133-134] (Dixon teaches an association database, which is interpreted as an electronic data store, for storing associations between beds, which are interpreted as medical devices and the circuity of which is considered the controller, and locations within a healthcare facility; Examiner notes that the bed is interpreted as a medical device based on descriptions including circuity and transmitters, such as in P 110); 
a second electronic data store configured to store a plurality of second entries, wherein each second entry contains information that associates a respective computer network device with a respective physical location [P 154-155, 158, 161] (Dixon teaches a database, which is interpreted as an electronic data store, for storing correlations IDs or monitors/location beacons, which are interprets as a computer network device, and their respective locations within a healthcare facility); 
a user interface configured to [P 126]: 
receive: (a) information identifying an identified medical device controller and (b) information, from a human user, identifying an entered physical location of the identified medical device controller [P 20-21, 126-129] (Dixon teaches receiving a bed IS, which is interpretation as information identifying a medical device, and a manually entered location); and 
store a new first entry in the first electronic data store, wherein the new first entry associates the identified medical device controller with the entered physical location [P 126-128] (Dixon teaches storing the new bed-to-room association in memory to replace old data); 
a receiver configured to receive messages, via a computer network, from a plurality of medical device controllers, wherein each message is sent by a respective sender medical device controller of the plurality of medical device controllers, and each message includes: (a) an identifier of the sender medical device controller and (b) an identifier of a computer network device [P 154-155, 160] (Dixon teaches a transceiver, which is interpreted as a receiver, for receiving a tag ID, which is interpreted as an identifier of the medical device, as well as a monitor ID, which is interpreted as an identifier of the computer network device; Dixon also teaches in P 160 that communication with the transceiver is preformed via a network); 
a first machine learning module configured, in response to receipt of ones of the messages, to automatically [P 133-134, 160-161] (Dixon teaches a software and algorithm thereof, which is interpreted as a first module)
determine whether an entry in the first electronic data store associates the sender medical device controller with a respective physical location [P 133-134, 160-161] (Dixon teaches determining whether there is an association in the association database between the bed and a location); and 
Dixon may not teach “machine learning” describing modules. However, the limitation claims labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system. No tasks performed by the module involve any machine learning techniques. The function described by the system would be performed the same regardless of whether the machine learning label was substituted with nothing. Because the Dixon teaches software performing the tasks of the module, substituting the labels of the claimed invention for the labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it prima facie obvious to one of ordinary skill in the art at the time of the invention (time of filing) to have substituted the labels applied to the module of the prior art with any other labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).
Dixon may not explicitly teach:
if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location, store a new second entry in the second electronic data store, wherein the new second entry associates the computer network device with the physical location associated with the sender medical device controller.  
However, Murray teaches:
if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location, store a new second entry in the second electronic data store, wherein the new second entry associates the computer network device with the physical location associated with the sender medical device controller [P 13] (Murray teaches storing, in a location database, a determined location in association with a RF communication device, which is interpreted as corresponding to the computer network device taught above, wherein the location is determined based on the known location of a mobile device, which is interpreted as corresponding to the sender medical device taught above).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method and system for determining location for a RF communication device based on its proximity to a mobile device as taught by Murray with the Bed/room/patient association system and methods taught by Dixon with the motivation of continually updating location data for various devices thereby improving accuracy of location data for mobile devices.
Regarding claim 2, Dixon and Murray teach Attorney Docket No. 4524/1002-27-Sunstein Kann Murphy & Timbers LLPUSPTO Customer No. 2101a system according to claim 1, wherein the identifier of the computer network device identifies a computer network device with which the sender medical device controller has communicated [P 153-154] (Dixon teaches that the monitor ID identifies a monitor with which the bed system has communicated).  
Regarding claim 3, Dixon and Murray teach a system according to claim 1, wherein the identifier of the computer network device identifies a computer network device with which the sender medical device controller has directly communicated wirelessly [P 153-154] (Dixon teaches that the monitor ID identifies a monitor with which the bed system has communicated wirelessly).
Regarding claim 4, Dixon and Murray teach a system according to claim 1, wherein the identifier of the computer network device identifies a wireless access point with which the sender medical device controller has directly communicated wirelessly [P 6, 153-154] (Dixon teaches that the monitor ID identifies a monitor with which the bed system has communicated wirelessly; Dixon also teaches that the wireless communication may be through the use of wireless access points).  
Regarding claim 5, Dixon and Murray teach a system according to claim 1, wherein the identifier of the computer network device comprises a base station identifier of a cellular base station with which the sender medical device controller has directly communicated wirelessly [P 24] (Murray teaches that the RF device, which is interpreted as corresponding to the computer network device taught by Dixon, may including a cell station with which the mobile device, which is interpreted as corresponding to the sender medical device, communicated).
Obviousness for combining the teachings of Dixon and Murray is discussed above for claim 1 and is incorporated herein.
Regarding claim 6, Dixon and Murray teach a system according to claim 1, wherein the identifier of the computer network device identifies a computer network device through which the message traveled en route to the receiver [P 13] (Murray teaches the communication of identification . 
Obviousness for combining the teachings of Dixon and Murray is discussed above for claim 1 and is incorporated herein.
Regarding claim 8, Dixon and Murray teach a system according to claim 1, further comprising a second machine learning module configured, in response to receipt of ones of the messages, to automatically: 
determine whether an entry in the first electronic data store associates the sender medical device controller with a respective physical location [P 133-134, 160-161] (Dixon teaches determining whether there is an association in the association database between the bed and a location); 
if no entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location, determine whether an entry in the second electronic data store associates the computer network device with a respective physical location [P 158, 161] (Dixon teaches determining that a monitor is associated with a location); and 
if no entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location and an entry in the second electronic data store is found that associates the computer network device with a respective physical location, store a new first entry in the first electronic data store, wherein the new first entry associates the sender medical device controller with the physical location associated with the computer network device [P 154-158] (Dixon teaches storing in the database associations between beds and locations, wherein the location is determined based on the association between the monitor ID and the location).  
Regarding claim 11, the claim is analogous to claims 1 and 8, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 8. 





Regarding claim 13, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 14, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. Attorney Docket No. 4524/1002-33 -Sunstein Kann Murphy & Timbers LLPUSPTO Customer No. 2101   
Regarding claim 15, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 16, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4. 
Regarding claim 17, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5. 
Regarding claim 18, the claim is analogous to claim 6, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6. 
Regarding claim 20, the claim is analogous to claim 8, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8. Attorney Docket No. 4524 1002-34-Sunstein Kann Murphy & Timbers LLPUSPTO Customer No. 2101   
Attorney Docket No. 4524/1002-35-Sunstein Kann Murphy & Timbers LLPUSPTO Customer No. 2101Attorney Docket No. 4524/1002-36-Sunstein Kann Murphy & Timbers LLPUSPTO Customer No. 2101   Regarding claim 23, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (U.S. Patent Application Publication No. 20150081335) and Murray (U.S. Patent Application Publication No. 20110237185)Attorney Docket No. 4524/1002-29-Sunstein Kann Murphy & Timbers LLPUSPTO Customer No. 2101 as applied to claim 1 above, and further in view of McNeely (U.S. Patent Application Publication No. 20170011181).
Regarding claim 7, Dixon and Murray may not explicitly teach a system according to claim 1, wherein the identifier of the computer network device comprises an IP address.  
a system according to claim 1, wherein the identifier of the computer network device comprises an IP address [P 65] (McNeely teaches that identification information includes IP addresses).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of McNeely with teachings of Dixon and Murray since the combination of the references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the identification information of the secondary reference(s) for the identification information of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Attorney Docket No. 4524/1002-28-Sunstein Kann Murphy & Timbers LLPUSPTO Customer No. 2101
Regarding claim 19, the claim is analogous to claim 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7. 	 

Claims 9-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (U.S. Patent Application Publication No. 20150081335) and Murray (U.S. Patent Application Publication No. 20110237185)Attorney Docket No. 4524/1002-29-Sunstein Kann Murphy & Timbers LLPUSPTO Customer No. 2101 as applied to claim 1 above, and further in view of Moscatiello (U.S. Patent Application Publication No. 20050246092).
Regarding claim 9, Dixon and Murray teach a system according to claim 1, further comprising a third machine learning module configured, in response to receipt of ones of the messages, to automatically: 
determine whether an entry in the first electronic data store associates the sender medical device controller with a respective physical location [P 133-134, 160-161] (Dixon teaches determining whether there is an association in the association database between the bed and a location);
 if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location, determine whether an entry in the second electronic data store associates the computer network device with a respective physical location [P 158, 161] (Dixon teaches determining that a monitor is associated with a location); 
Dixon and Murray may not explicitly teach:
if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location and an entry in the second electronic data store is found that associates the computer network device with a respective physical location, compare the physical location associated with the sender medical device controller in the first electronic data store to the physical location associated with the computer network device in the second electronic data store; and 
if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location and an entry in the second electronic data store is found that associates the computer network device with a respective physical location and the physical location associated with the sender medical device controller in the first electronic data store is found to differ from the physical location associated with the computer network device in the second electronic data store, revise the entry in the first electronic data store to associate the sender medical device controller with the physical location associated with the computer network device in the second electronic data store.  
However, Moscatiello teaches:
if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location and an entry in the second electronic data store is found that associates the computer network device with a respective physical location, compare the physical location associated with the sender medical device controller in the first electronic data store to the physical location associated with the computer network device in the second electronic data store [P 27-28, Fig. 2] (Moscatiello teaches comparing a tag list of objects and locations, which is interpreted as corresponding to the physical locations associated with the sender medical device in the first data store, to the known location of the vehicle, which is interpreted as corresponding to the physical location associated with the computer network device in the second data store, in order to determine an updated list of objects and associated locations); and 
if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location and an entry in the second electronic data store is found that associates the computer network device with a respective physical location and the physical location associated with the sender medical device controller in the first electronic data store is found to differ from the physical location associated with the computer network device in the second electronic data store, revise the entry in the first electronic data store to associate the sender medical device controller with the physical location associated with the computer network device in the second electronic data store [P 28, Fig. 2] (Moscatiello teaches that upon discovery of discrepancies during comparison, the tag list of objects and associated location is updated to the current location of the vehicle, which is interpreted as corresponding to the computer network device).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Wireless mobile asset tracking vehicle as taught by Moscatiello with the system taught by Dixon and Murray with the motivation of reducing cost and increasing accuracy of inventory management systems [Moscatiello P 4-6].
Regarding claim 10, Dixon, Murray, and Moscatiello teach a system according to claim 9, wherein the third machine learning module is configured to temporarily revise the entry in the first electronic data store to associate the sender medical device controller with the physical location associated with the computer network device in the second electronic data store [P 28, Fig. 2] (Moscatiello updating the object-location database to the current location of the vehicle and that the process of doing so it continuous, and thus teaches temporarily revising the data store), and 
to automatically subsequently revise the entry in the first electronic data store to associate the sender medical device controller with a default value [P 28, Fig. 2] (Moscatiello teaches a continuous loop of object location updates, in which the location of an object may be updated to the location in which the object was last seen, which is interpreted as a default value).  
Obviousness for combining the teachings of Dixon, Murray, and Moscatiello is discussed above for claim 9 and is incorporated herein.
Regarding claim 21, the claim is analogous to claim 9, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9.
Regarding claim 22, the claim is analogous to claim 10, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon (U.S. Patent Application Publication No. 20150081335) in view of Moscatiello (U.S. Patent Application Publication No. 20050246092).
Regarding claim 12, Dixon teaches a medical device controller location and tracking system, the system comprising: 
a first electronic data store configured to store a plurality of first entries, wherein each first entry contains information that associates a respective medical device controller with a respective physical location [P 110, 133-134] (Dixon teaches an association database, which is interpreted as an electronic data store, for storing associations between beds, which are interpreted as medical devices and the ; 
a second electronic data store configured to store a plurality of second entries, wherein each second entry contains information that associates a respective computer network device with a respective physical location [P 154-155, 158, 161] (Dixon teaches a database, which is interpreted as a electronic data store, for storing correlations IDs or monitors/location beacons, which are interprets as a computer network device, and their respective locations within a healthcare facility); 
a receiver configured to receive messages, via a computer network, from a plurality of medical device controllers, wherein each message is sent by a respective sender medical device controller of the plurality of medical device controllers, and each message includes: (a) an identifier of the sender medical device controller and (b) an identifier of a computer network device [P 154-155, 160] (Dixon teaches a transceiver, which is interpreted as a receiver, for receiving a tag ID, which is interpreted as an identifier of the medical device, as well as a monitor ID, which is interpreted as an identifier of the computer network device; Dixon also teaches in P 160 that communication with the transceiver is preformed via a network); and 
a third machine learning module configured, in response to receipt of ones of the messages, to automatically [P 133-134, 160-161] (Dixon teaches a software and algorithm thereof, which is interpreted as a third module): 
determine whether an entry in the first electronic data store associates the sender medical device controller with a respective physical location[P 133-134, 160-161] (Dixon teaches determining whether there is an association in the association database between the bed and a location); 
if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location, determine whether an entry in the second electronic data store associates the computer network device with a respective physical location [P 158, 161] (Dixon teaches determining that a monitor is associated with a location); and 
Dixon may not teach “machine learning” describing modules. However, the limitation claims labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system. No tasks performed by the module involve any machine learning techniques. The function described by the system would be performed the same regardless of whether the machine learning label was substituted with nothing. Because the Dixon teaches software performing the tasks of the module, substituting the labels of the claimed invention for the labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention (time of filing) to have substituted the labels applied to the module of the prior art with any other labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).
Dixon may not explicitly teach:
if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location and an entry in the second electronic data store is found that associates the computer network device with a respective physical location, compare the physical location associated with the sender medical device controller in the first electronic data store to the physical location associated with the computer network device in the second electronic data store; and  Attorney Docket No. 4524/1002-32- Sunstein Kann Murphy & Timbers LLP 
USPTO Customer No. 2101if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location and an entry in the second electronic data store is found that associates the computer network device with a respective physical location and the physical location associated with the sender medical device controller in the first electronic data store is found to differ from the physical location associated with the computer network device in the second electronic data store, revise the entry in the first electronic data store to associate the sender medical device controller with the physical location associated with the computer network device in the second electronic data store.  
However, Moscatiello teaches:
if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location and an entry in the second electronic data store is found that associates the computer network device with a respective physical location, compare the physical location associated with the sender medical device controller in the first electronic data store to the physical location associated with the computer network device in the second electronic data store [P 27-28, Fig. 2] (Moscatiello teaches comparing a tag list of objects and locations, which is interpreted as corresponding to the physical locations associated with the sender medical device in the first data store, to the known location of the vehicle, which is interpreted as corresponding to the physical location associated with the computer network device in the second data store, in order to determine an updated list of objects and associated locations); and  Attorney Docket No. 4524/1002-32- Sunstein Kann Murphy & Timbers LLP 
USPTO Customer No. 2101if an entry in the first electronic data store is found that associates the sender medical device controller with a respective physical location and an entry in the second electronic data store is found that associates the computer network device with a respective physical location and the physical location associated with the sender medical device controller in the first electronic data store is found to differ from the physical location associated with the computer network device in the second electronic data store, revise the entry in the first electronic data store to associate the sender medical device controller with the physical location associated with the computer network device in the second electronic data store [P 28, Fig. 2] (Moscatiello teaches that upon discovery of discrepancies during comparison, the tag list of objects and associated location is updated to the current location of the vehicle, which is interpreted as corresponding to the computer network device).  
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Becker (U.S. Patent Application Publication No. 20060279427) teaches systems and methods for determining the location of patient handling devices in a healthcare facility.
Wildman (U.S. Patent Application Publication No. 20070106518) teaches a locating, tracking, and communication system comprising a plurality of zone an area transceivers and tags. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/R.F.D./               Examiner, Art Unit 3626                                                                                                                                                                                         
/JASON S TIEDEMAN/               Primary Examiner, Art Unit 3626